*414In a claim to recover damages for personal injuries, the claimant appeals from an order of the Court of Claims (Waldon, J.), dated July 18, 2003, which denied his motion for leave to file a late claim pursuant to Court of Claims Act § 10 (6).
Ordered that the order is affirmed, with costs.
The Court of Claims providently exercised its discretion in denying the claimant’s motion for leave to file a late notice of claim. The court, having weighed the statutorily-enumerated factors, properly determined that the claimant’s delay in filing his claim due to ignorance of the law was not excusable (see Matter of Tineo v City of New York, 273 AD2d 397 [2000]; Matter of E.K. v State of New York, 235 AD2d 540 [1997]) and that he also failed to adequately set forth sufficient facts demonstrating that his claim was meritorious (see Qing Liu v City Univ. of N.Y., 262 AD2d 473 [1999]; Matter of Light v County of Nassau, 187 AD2d 720, 721 [1992]). Furthermore, the claimant failed to show that the defendant had notice of the essential facts constituting the claim since the “recreation incident report” prepared by the claimant made no mention of the allegedly defective condition and did not connect the claimant’s injuries to any negligence on the part of the defendant (see Quilliam v State of New York, 282 AD2d 590, 591 [2001]; Matter of Light v County of Nassau, supra at 721). Santucci, J.P., Schmidt, Townes and Mastro, JJ., concur.